Exhibit 10.3

SAIC, INC.

2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Management – 3-year Cliff Vesting)

 

BY ACCEPTING THIS AWARD, YOU VOLUNTARILY AGREE TO ALL OF THE

TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT AND IN THE PLAN.

SAIC, Inc., a Delaware corporation (the “Company”), hereby grants to the
participant named in the Grant Summary (as defined below) (“Recipient”), who is
affiliated with the Company or an Affiliate as an employee, director or
consultant, restricted stock units (“RSUs”) representing the right to receive
one share of its Common Stock, $0.0001 par value per share (“Common Stock”) for
each RSU. Certain specific details of this award, including the number of RSUs
and the Grant Date, may be found in the Grant Summary and are hereby
incorporated by reference into this Agreement. The RSUs shall be forfeited if
certain performance conditions set forth below are not met. The terms and
conditions of the grant of RSUs (this “Award”) are set forth in this Agreement
and in the Company’s 2006 Equity Incentive Plan, as amended (the “Plan”).

1.     DEFINITIONS.    The following terms shall have the meanings as defined
below. Capitalized terms used herein and not defined shall have the meanings
attributed to them in the Plan.

“Affiliate” shall mean a “parent” or “subsidiary” (as each is defined in
Section 424 of the Code) of the Company and any other entity that the Board or
Committee designates as an “Affiliate” for purposes of this Plan.

“Award Letter” shall mean the award notice delivered to Recipient concurrently
with this Agreement and which is hereby made a part hereof and incorporated by
reference into this Agreement.

“Committee” shall have the meaning as defined in the Plan.

“Determination Date” means the date on which the Committee certifies whether and
to what extent the Performance Goals have been achieved.

“Executive Officer” shall mean an officer of the Company designated as such for
purposes of Section 16 of the Securities Exchange Act of 1934, as amended.

“Grant Date” shall mean the date of the award of the RSUs as set forth in the
Grant Summary.

“Grant Summary” shall mean the summary of this award as reflected in the
electronic stock plan award administration system maintained by the Company or
its designee that contains a link to this Agreement (which summary information
is set forth in the appropriate records of the Company authorizing such award).



--------------------------------------------------------------------------------

“Performance Goals” means the goals set forth in the Award Letter that will
determine whether, and to what extent, the RSUs shall be earned.

“Permanent Disability” shall mean the status of disability determined
conclusively by the Committee based upon certification of disability by the
Social Security Administration or, to the extent compliant with Section 409A,
upon such other proof as the Committee may require, effective upon receipt of
such certification or other proof by the Committee.

“Special Retirement” shall mean: (i) retirement by the Recipient after reaching
age 59 1/2 with at least ten (10) years of service with the Company or an
Affiliate; or (ii) retirement by the Recipient after reaching age 59 1/2 and
Recipient’s age plus years of service with the Company or an Affiliate equals at
least 70; or (iii) if Recipient is an Executive Officer at the time of
retirement, retirement after reaching the applicable mandatory retirement age,
regardless of years of service with the Company or (iv) if the Recipient is a
director of the Company, retirement either (A) after reaching the applicable
mandatory retirement age at retirement or (B) at the end of a term of office if
Recipient is not nominated for a successive term of office on account of the
fact that Recipient would have reached the applicable mandatory retirement age
during such successive term of office, regardless of years of service with the
Company. For Special Retirement purposes, years of service shall mean the period
of service determined conclusively by the Committee.

 

2. RIGHTS OF THE RECIPIENT WITH RESPECT TO THE RSUs.

a)     No Stockholder Rights.    The RSUs granted pursuant to this Award do not
and shall not entitle Recipient to any rights of a stockholder. The rights of
Recipient with respect to the RSUs shall remain forfeitable at all times prior
to the date on which such rights become vested, and the restrictions with
respect to the RSUs lapse, in accordance with Section 3, 4 or 5.

b)     Additional RSUs as Dividend Equivalents.    If the Company pays any cash
dividends on its Common Stock, the Company shall credit to Recipient, on each
dividend payment date, a number of additional RSUs (“Dividend Equivalents”)
equal in value to the cash dividends that would have been paid on the shares of
Common Stock underlying the unvested RSUs covered by this Agreement assuming
that: (i) such underlying shares had been outstanding as of the record date for
such dividends declared on or after the Grant Date and prior to the issuance
date of the underlying shares; and (ii) the amount of the Dividend Equivalents
had been reinvested in additional shares of Common Stock as of the payment date
of such dividends. The number of additional RSUs representing Dividend
Equivalents shall be determined by (a) multiplying the dollar amount of the cash
dividends paid per share of Common Stock by the number of RSUs subject to this
Award that remain unvested as of the applicable dividend payment date (including
additional RSUs attributable to prior Dividend Equivalents) and (b) dividing
such amount by the Fair Market Value (as defined in the Plan) of a share of
Common Stock on the dividend payment date. Dividend Equivalents so credited
shall be subject to the same terms and conditions as the RSUs to which such
Dividend Equivalents relate, shall be distributed in shares of Common Stock
when, and if, and to the extent that the RSUs to which they related are vested
and settled as provided below, but shall be forfeited in the event that the RSUs
with respect to which such Dividend Equivalents were credited are forfeited
(including RSUs that are forfeited due to failure to meet the Performance
Goals). For the avoidance of

 

2



--------------------------------------------------------------------------------

doubt, no Dividend Equivalents shall be credited or distributed with respect to
any RSUs that have vested and for which the underlying shares have been issued
prior to the applicable dividend payment date.

c)     Conversion of RSUs; Issuance of Common Stock.    No shares of Common
Stock shall be issued to Recipient prior to the date on which the RSUs vest in
accordance with Section 3, 4 or 5. On the date that any RSUs vest pursuant to
Section 3, 4 or 5 (or as promptly as administratively practicable thereafter),
the Company shall cause to be issued in book-entry form, registered in
Recipient’s name or in the name of Recipient’s legal representatives,
beneficiaries or heirs, as the case may be, the underlying shares in payment of
such vested whole RSUs (including additional RSUs credited as Dividend
Equivalents), unless such payment is deferred in accordance with the terms and
conditions of the Company’s non-qualified compensation deferral plans.

 

3. VESTING SCHEDULE; RSUs SUBJECT TO FORFEITURE.

a)     Subject to the terms and conditions of this Award, if the Performance
Goals are met, 100% of the RSUs, including any additional RSUs credited to
Recipient as Dividend Equivalents, shall be earned and shall vest on the
third-year anniversary of the Grant Date. If the Performance Goals are not met,
the RSUs shall be forfeited as of the Determination Date, and no RSUs hereunder
shall become vested.

b)     Recipient shall not sell, transfer, assign, hypothecate, pledge, grant a
security interest in, or in any other way alienate, any of the RSUs, or any
interest or right therein.

c)     Except in the event of death, Permanent Disability or Special Retirement
or as set forth below, any unvested RSUs automatically shall be immediately and
irrevocably forfeited without compensation on the date that Recipient’s
affiliation with the Company or any Affiliate as an employee, director or
consultant terminates, or if Recipient is an employee or director of an
Affiliate and such entity ceases to be an Affiliate, whether by Committee action
or otherwise, on the date such entity ceases to be an Affiliate.

4.     ACCELERATION OF VESTING UPON DEATH OR PERMANENT DISABILITY.    If
Recipient is an employee, director or consultant of the Company or an Affiliate
and ceases to be affiliated with the Company or any Affiliate as a result of
Recipient’s death or Permanent Disability, or if Recipient’s death or Permanent
Disability occurs following a Special Retirement, all of the RSUs shall become
fully vested whether or not earned under Section 3(a).

 

5. CONTINUATION OF VESTING UPON SPECIAL RETIREMENT.

a)     If Recipient is an Executive Officer and Recipient’s affiliation with the
Company or any Affiliate terminates as a result of Recipient’s Special
Retirement in accordance with the provisions of subsection (iii) of the
definition of the term “Special Retirement” in Section 1 above, or if Recipient
is a director of the Company and Recipient’s affiliation with the Company or any
Affiliate terminates as a result of Recipient’s Special Retirement in accordance
with the provisions of subsection (iv) of the definition of the term “Special
Retirement” in Section 1 above, any unvested RSUs shall continue to vest in
accordance with the vesting schedule set

 

3



--------------------------------------------------------------------------------

forth in Section 3 above to the extent the RSUs are earned under Section 3(a).

b)     If, after the first anniversary of the Grant Date, Recipient’s
affiliation with the Company or an Affiliate terminates as a result of
Recipient’s Special Retirement in accordance with the provisions of subsection
(i) or (ii) of the definition of the term “Special Retirement” in Section 1
above, the remaining unvested RSUs shall continue to vest in accordance with the
vesting schedule set forth in Section 3 above, to the extent the RSUs are earned
under Section 3(a). Shares shall be issued, if earned and vested under
Section 3(a), no later than ninety (90) days following the third anniversary of
the Grant Date.

c)     Notwithstanding the foregoing clauses (a) and (b), all unvested RSUs
shall be immediately and irrevocably forfeited in the event that Recipient
violates the terms of his or her inventions, copyright and confidentiality
agreement with the Company or an Affiliate or breaches his or her other
contractual or legal obligations to the Company or an Affiliate, including the
non-solicitation obligations set forth in Section 13 of this Agreement.

d)     If Recipient is eligible for Special Retirement at the time of a
Fundamental Transaction or is continuing to vest following Special Retirement
under the foregoing clause (a) or (b), any unvested RSUs shall be treated as
provided in the Plan, but the resulting consideration shall only be paid on the
date the RSUs would have vested if a Fundamental Transaction had not occurred,
unless the RSUs are terminated in a manner compliant with Section 409A.

 

6. TAX MATTERS

a)     Tax Withholding.    If the Company or an Affiliate is required to
withhold any federal, state, local or other taxes upon the vesting or any
acceleration of vesting of the RSUs, or any issuance of Common Stock or
otherwise under this Agreement, the Company shall withhold a sufficient number
of shares of Common Stock issuable upon settlement of the RSUs at the then
current Fair Market Value (as defined in the Plan) to meet the withholding
obligation based on the minimum rates required by law; provided, however, that
the Company may, in its sole discretion, sell a sufficient number of shares of
Common Stock on behalf of Recipient to satisfy such obligations, accept payment
to satisfy such obligations in the form of cash or delivery to the Company of
shares of Company stock already owned by Recipient, withhold amounts from
Recipient’s compensation, or any combination of the foregoing or other actions
as may be necessary or appropriate to satisfy any such tax withholding
obligations.

 

  b) Section 409A.

(i)      This Award is intended to qualify for the short-term deferral exception
to Section 409A of the Code (“Section 409A”) described in the regulations
promulgated under Section 409A to the maximum extent possible. To the extent
Section 409A is applicable to this Award, this Award is intended to comply with
Section 409A and to be interpreted and construed consistent with such intent.

(ii)     With respect to any Recipient who is eligible for Special Retirement,
this Award is intended to be paid on fixed payment dates under Sections 3 and 5
of this Agreement and such payments may not be accelerated except as set forth
in Section 5(b) hereof or otherwise to the extent permitted under Section 409A.

 

4



--------------------------------------------------------------------------------

(iii)     Without limiting the generality of the foregoing, if Recipient is a
“specified employee” within the meaning of Section 409A, as determined under the
Company’s established methodology for determining specified employees, on the
date of Recipient’s termination of service at a time when this Award pursuant
its terms would be settled, then to the extent required in order to comply with
Section 409A, shares of Common Stock that would be issued under this Award (or
any other amount due hereunder) at such termination of service shall not be
issued before the earlier of (x) the date that is six months following the
Recipient’s termination of employment and (y) the date of the Recipient’s death.

(iii)     For purposes of this Agreement, the terms “terminate,” “terminated”
and “termination” mean a termination of the Recipient’s employment that
constitutes a “separation from service” within the meaning of the default rules
of Section 409A.

7.     RIGHTS, RESTRICTIONS AND LIMITATIONS.    All shares of Common Stock
issued to Recipient pursuant to this Agreement are subject to the rights,
restrictions and limitations set forth in the Company’s Restated Certificate of
Incorporation. Recipient shall not have the rights of a stockholder until
Shares, if any, are issued on or following the applicable vesting date.

8.     RESTRICTIONS UNDER SECURITIES LAW.    The issuance of RSUs and the shares
of Common Stock covered by this Agreement are subject to any restrictions which
may be imposed under applicable state and federal securities laws and are
subject to obtaining all necessary consents which may be required by, or any
condition which may be imposed in accordance with, applicable state and federal
securities laws or regulations.

 

9. EMPLOYMENT AT WILL.

a)     If Recipient is an employee or consultant of the Company or an Affiliate,
such employment or affiliation is not for any specified term and may be
terminated by employee or by the Company or an Affiliate at any time, for any
reason, with or without cause and with or without notice. Nothing in this
Agreement (including, but not limited to, the vesting of the RSUs pursuant to
the schedule set forth in Section 3 herein), the Plan or any covenant of good
faith and fair dealing that may be found implicit in this Agreement or the Plan
shall: (i) confer upon Recipient any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit under
this Agreement or the Plan unless such right or benefit has specifically accrued
under the terms of this Agreement or Plan; or (iv) deprive the Company of the
right to terminate Recipient at will and without regard to any future vesting
opportunity that Recipient may have.

b)     Recipient acknowledges and agrees that the right to continue vesting in
the RSUs pursuant to the schedule set forth in Section 3 is earned only by
continuing as an employee or consultant at the will of the Company or as a
director (not through the act of being hired, being granted RSUs or any other
award or benefit) and that the Company has the right to reorganize, sell,
spin-out or otherwise restructure one or more of its businesses or Affiliates at
any time or from time to time, as it deems appropriate (a “reorganization”).
Recipient acknowledges and

 

5



--------------------------------------------------------------------------------

agrees that such a reorganization could result in the termination of Recipient’s
relationship as an employee or consultant to the Company or an Affiliate, or the
termination of Affiliate status of Recipient’s employer and the loss of benefits
available to Recipient under this Agreement, including but not limited to, the
termination of the right to continue vesting the RSUs under this Agreement.

10.     INCORPORATION OF PLAN.    The RSUs granted hereby are granted pursuant
to the Plan, all the terms and conditions of which are hereby made a part hereof
and are incorporated herein by reference. In the event of any inconsistency
between the terms and conditions contained herein and those set forth in the
Plan, the terms and conditions of the Plan shall prevail.

11.     RECOUPMENT OF AWARDS.    The Human Resources and Compensation Committee
of the Company’s Board of Directors adopted a recoupment policy on June 18, 2009
(the “Policy”), that may require members of senior management to return
incentive compensation if there is a material restatement of the financial
results upon which the compensation was originally based. The Policy also
provides for recovery of incentive compensation from any employee involved in
fraud or intentional misconduct, whether or not it results in a restatement of
the Company’s financial results. Recipient acknowledges and agrees that the
Policy applies to RSUs and that any payments or issuances of Common Stock with
respect to RSUs are subject to recoupment pursuant to the Policy, including any
amendments to the Policy and any recoupment obligations imposed by applicable
law or regulation. This Agreement shall be deemed to include the restrictions
imposed by the Policy.

12.     COPIES OF PLAN AND OTHER MATERIALS.    Recipient acknowledges that
Recipient has received copies of the Plan and the Plan prospectus from the
Company and agrees to receive stockholder information, including copies of any
annual report, proxy statement and periodic report, electronically from the
Company. Recipient acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are also available upon written or
telephonic request to the Company. Recipient acknowledges that a copy of the
Policy referenced in Section 11 is available on ISSAIC, the Company’s intranet,
and is also available upon written or telephonic request to the Company.

 

13. NON-SOLICITATION.

a)     Solicitation of Employees.    Recipient agrees that, both while employed
by the Company or an Affiliate and for one year afterward, Recipient will not
solicit or attempt to solicit any employee of the Company or an Affiliate to
leave his or her employment or to violate the terms of any agreement or
understanding that employee may have with the Company or an Affiliate. The
foregoing obligations apply to both the Recipient’s direct and indirect actions,
and apply to actions intended to benefit Recipient or any other person, business
or entity.

b)     Solicitation of Customers.    Recipient agrees that, for one year after
termination of employment with the Company or an Affiliate, Recipient will not
participate in any solicitation of any customer or prospective customer of the
Company or an Affiliate concerning any business that:

 

6



--------------------------------------------------------------------------------

(i)      involves the same programs or projects for that customer in which
Recipient was personally and substantially involved during the 12 months prior
to termination of employment; or

(ii)     has been, at any time during the 12 months prior to termination of
employment, the subject of any bid, offer or proposal activity by the Company or
an Affiliate in respect of that customer or prospective customer, or any
negotiations or discussions about the possible performance of services by the
Company or an Affiliate to that customer or potential customer, in which
Recipient was personally and substantially involved.

In the case of a governmental, regulatory or administrative agency, commission,
department or other governmental authority, the customer or prospective customer
will be determined by reference to the specific program offices or activities
for which the Company or an Affiliate provides (or may reasonably provide) goods
or services.

c)     Remedies.    Recipient acknowledges and agrees that a breach of any of
the promises or agreements contained in this Section 13 will result in
immediate, irreparable and continuing damage to the Company for which there is
no adequate remedy at law, and the Company or an Affiliate will be entitled to
injunctive relief, a decree for specific performance, and other relief as may be
proper, including money damages.

14.     MISCELLANEOUS.    This Agreement contains the entire agreement of the
parties with respect to its subject matter, provided, however, that if Recipient
and the Company are parties to an existing written agreement addressing the
subject matter of Section 13, such agreement shall control with respect to such
subject matter until the termination thereof, at which time Section 13 shall
control. This Agreement shall be binding upon and shall inure to the benefit of
the respective parties, the successors and assigns of the Company, and the
heirs, legatees and personal representatives of Recipient. The parties hereby
agree that should any portion of this Agreement be judicially held to be
invalid, unenforceable, or void, such portion shall be construed by limiting and
reducing it, so as to be enforceable to the maximum extent compatible with the
applicable law as is then in effect.

15.     GOVERNING LAW.    This Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Delaware without reference
to such state’s principles of conflict of laws.

16.     NOTICE OF RESTRICTION.    The parties agree that any book entry
representing the RSUs granted hereunder may contain a legend, or notation as the
case may be, indicating that such RSUs are subject to the restrictions of this
Agreement.

17.     ACKNOWLEDGMENT.    Recipient acknowledges that the RSUs constitute full
and adequate consideration for Recipient’s obligations under this Agreement, the
acceptance of the RSUs constitutes an unequivocal acceptance of this Agreement
and any attempted modification or deletion will have no force or effect on the
Company’s right to enforce the terms and conditions stated herein.

By accepting the RSUs, you agree to all of the terms and conditions set forth
above and in the Plan.

 

7